DETAILED ACTION
The present office action is in response to claims filed on 05/17/2018.  Claims 1 – 10 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,983,447. Although the claims at issue are not identical, they are not patentably distinct from each other because Clam 2 is the method claim for the system of Claim 1 of U.S. Patent No. 10,983,447.  The claim is patentably indistinct because the method of Claim 2 can only be practiced with the system of Claim 1, and vice versa.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites “discharging a gas mixture having a hazardous gas less dense than air from a semiconductor manufacturing equipment into a first branch” in lines 2-3.   Because each and every limitation of Claim 20 is recited in lines 2-3 of Claim 17, Claim 20 fails to further limit Claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 12, and 17 are allowed.
Regarding the claims, the closest prior art is Miyazaki (U.S. Pre-Grant Publication No. 2008/0047581) and Komiyama (U.S. Pre-Grant Publication No. 2001/0044161).
Miyazaki teaches (Figures 3 and 6) an exhaust system (exhaust system illustrated on the right side of Figure 6) for discharging from semiconductor manufacturing equipment (9; Paragraph 0013) a hazardous gas (gases introduced through port 5-1, which include CLF3+N2, F2+N2, HF+N2), comprising: a main exhaust pipe (6) having a top surface (the top surface of the horizontal portion of 6 upstream of 10) and a bottom surface (the right surface of the vertical portion of 6 downstream of 10); a first branch pipe (31) including an upstream end (the top end as illustrated in Figure 6) coupled to a source of a gas mixture (cleaning gas including HF+N2 etc.) containing the hazardous gas (gases introduced through port 5-1, which include CLF3+N2, F2+N2, HF+N2) and a downstream end (the bottom end as illustrated in Figure 6) connected to the main exhaust pipe (6) through the top surface (the top surface of the horizontal portion of 6 upstream of 10); a second branch pipe (6-1) including a downstream end (the bottom end connected to 6 downstream of 11 as illustrated in Figure 6) connected to the main exhaust pipe (6) through the bottom surface (the right surface of the vertical portion of 6 downstream of 10); and a detector (as illustrated in Figure 3, MFC 13 includes detector 17) in the second branch pipe (6-1).
Komiyama teaches (Figure 2) it is known in the semiconductor manufacturing equipment (system illustrated in Figure 2) art to provide: a main exhaust duct (128); an exhaust switching valve (128) provided in the main exhaust duct (128); a branch exhaust pipe (146) connected to the main exhaust duct (128); and a detector (148) configured to detect presence of the hazardous gas (gas detector 148 comprises a single or a plurality of gas sensors for detecting one or a plurality of kinds of gases handled by the apparatuses 10-20 to be ventilated, Paragraph 0060) in the branch exhaust pipe (146). 

Regarding Claim 1, the prior art, either alone or in combination, does not teach or suggest a method of discharging a gas mixture having a hazardous gas with the recited structural relationship between the main exhaust pipe, the first branch pipe, and the second branch pipe.
Claims 2 – 11 depend from Claim 1.
Regarding Claim 12, the prior art, either alone or in combination, does not teach or suggest a method of discharging a gas mixture having a hazardous gas with the recited structural relationship between the main exhaust pipe, the first branch pipe, and the second branch pipe.
Claims 13 – 16 depend from Claim 12. 
Regarding Claim 17, the prior art, either alone or in combination, does not teach or suggest a method of discharging a gas mixture having a hazardous gas less dense than air from a semiconductor manufacturing equipment with the recited structural relationship between the main exhaust pipe, the first branch pipe, and the second branch pipe.
Claims 18 – 20 depend from Claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
09/27/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762